      Case 2:13-cr-01709-GMS Document 605 Filed 08/05/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-13-01709-001-PHX-GMS
10                 Plaintiff,                         ORDER
11   v.
12   Luis Armando Cruz-Galvan,
13                 Defendant.
14
15
16         Before the Court is Defendant Luis Armando Cruz-Galvan’s (“Defendant”)
17   Amended Motion for Relief under § 3582(c)(1)(A). (Doc. 594.) For the reasons stated
18   below, the Motion is denied.
19                                      BACKGROUND
20         On April 27, 2015, Defendant pled guilty to Possession with Intent to Distribute
21   Marijuana and Conspiracy to Launder Money in violation of 21 U.S.C. §§ 846, 841 and 18
22   U.S.C. § 1956(h). He was sentenced to 121 months in prison followed by five years of
23   supervised release. (Doc. 444.) Defendant is presently in federal custody with a projected
24   release date of July 17, 2022. (Doc. 594-2 at 2.) He filed the a motion for compassionate
25   release on November 23, 2020, (Doc. 589), and the instant amended the motion on
26   February 12, 2021, (Doc. 594).
27
28
         Case 2:13-cr-01709-GMS Document 605 Filed 08/05/21 Page 2 of 4



 1                                            DISCUSSION
 2        I.      Legal Standard
 3             Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
 4   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
 5   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
 6   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
 7   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
 8                    (A) the court, upon motion of the Director of the [BOP], or upon
 9             motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the [BOP] to bring a motion on
10             the defendant’s behalf or the lapse of 30 days from the receipt of such a
11             request by the warden of the defendant’s facility, whichever is earlier, may
               reduce the term of imprisonment ... after considering the factors set forth in
12             section 3553(a) to the extent that they are applicable, if it finds that –
13
                      (i) extraordinary and compelling reasons warrant such a reduction . . .
14             and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.
15
16   18 U.S.C. § 3582(c).
17             Although § 3582(c) does not define “extraordinary and compelling reasons,” the
18   Sentencing Commission has identified four categories that may qualify: serious medical
19   conditions, advanced age, family circumstances, and a catch-all “other reasons.” U.S.S.G.
20   § 1B1.13, application note 1(A)-(D); see United States v. Esparza, No. 17-cr-1101-JAH,
21   2020 WL 2838732, at *2 (S.D. Cal. June 1, 2020).1 Specifically, the Commission
22   contemplated a medical condition from which the defendant is not expected to recover—
23   one that “substantially diminishes the ability of the defendant to provide self care within
24   the environment of a correctional facility.” U.S.S.G. § 1B1.13, application note 1(A)
25
     1
       Though, by its terms, the current policy statement applies to motions for compassionate
26   release filed by the BOP Director, it does provide helpful guidance given the commission
     has not amended the statement since the FSA was enacted or adopted a new policy
27   statement applicable to motions filed by defendants. U.S.S.G. § 1B1.13; see United States
     v. Aruda, 993 F.3d 797 (9th Cir. 2021). In determining whether Defendant’s situation
28   provides extraordinary and compelling reasons for release, the Court looks to U.S.S.G.
     § 1B1.13 only to inform its discretion, and not as binding authority.

                                                   -2-
      Case 2:13-cr-01709-GMS Document 605 Filed 08/05/21 Page 3 of 4



 1   (providing as examples terminal illness, deteriorating physical or mental health, and serious
 2   cognitive impairment).
 3      II.      Analysis
 4            Defendant suffers from obesity and hypertension. (Docs. 436 at 4, 19; 595-2.)
 5   Defendant notes, correctly, that the CDC has found that obesity and hypertension can
 6   increase the likelihood of severe illness if a patient contracts COVID-19. See People with
 7   Certain     Medical    Conditions,   Centers   for   Disease    Control   and    Prevention,
 8   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 9   medical-conditions.html (last visited August 4, 2021). However, Defendant received the
10   first dose of the Pfizer COVID-19 vaccine on April 14, 2021 and was scheduled for a
11   second on May 5, 2021. (Doc. 604-1 at 2.) According to the CDC, “COVID-19 vaccines
12   are safe and effective at preventing COVID-19 disease, especially severe illness and
13   death.” Key Things to Know About COVID-19 Vaccines, Centers for Disease Control and
14   Prevention, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/keythingstoknow.html
15   (last visited August 4, 2021). Importantly, the CDC advises that “people who have been
16   fully vaccinated can do things that they had stopped doing because of the pandemic.”
17   Interim Public Health When You’ve Been Fully Vaccinated, Centers for Disease Control
18   and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-
19   guidance.html (last visited August 4, 2021). In light of the efficacy of COVID-19 vaccines,
20   courts consistently refuse to find that COVID-19 presents an extraordinary or compelling
21   reason for relief. See United States v. Mitchell, No. CR0500886002PHXDGC, 2021 WL
22   2661486, at *3 (D. Ariz. June 29, 2021) (“Many courts have found that a vaccinated
23   prisoner’s risk of contracting COVID-19 does not rise to the level of an extraordinary and
24   compelling reason, even in the presence of underlying health conditions.”) (internal citation
25   omitted); United States v. Steltenpohl, No. CR180078001PHXSPL, 2021 WL 2635456, at
26   *1 (D. Ariz. June 25, 2021) (“However, regardless of his health conditions, COVID-19
27   reinfections are rare—particularly where the individual has been vaccinated.”); United
28   States v. Ballenger, No. CR16-5535 BHS, 2021 WL 308814, at *5 (W.D. Wash. Jan. 29,


                                                 -3-
      Case 2:13-cr-01709-GMS Document 605 Filed 08/05/21 Page 4 of 4



 1   2021) (“[B]ecause [defendant] has already been infected and vaccinated, his chronic
 2   medical conditions alone do not amount to an extraordinary and compelling reason to
 3   warrant compassionate release.”). Thus, under these circumstances Defendant’s
 4   hypertension and obesity do not constitute extraordinary and compelling reasons for his
 5   relief.
 6                                          CONCLUSION
 7             For the reasons set forth above, the motion for compassionate release is denied
 8   because Defendant has not demonstrated an extraordinary or compelling reason for his
 9   release.
10             IT IS THEREFORE ORDERED that Defendant’s amended motion for
11   compassionate release (Doc. 594) is DENIED.
12             IT IS FURTHER ORDERED that, good cause appearing, Defendant’s Motion to
13   Seal Exhibit C of Defendant’s Amended Motion for Relief (Doc. 595) is GRANTED. The
14   Clerk of Court is directed to file under seal lodged Doc. 596.
15             Dated this 5th day of August, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -4-
